Title: To George Washington from Joseph Nourse, 23 January 1777
From: Nourse, Joseph
To: Washington, George



Sir,
War Officer Baltimore Janry 23d 1777.

As the Secretary is out of Town, I am directed by the Board of War, to transmit to your Excellency two Extracts of the Letter to them referr’d by Congress, from General Schyler dated Albany the 7th Inst., your Excellency being the best judge what measures shou’d be taken, and Orders issued on the occasion; which they leave entirely to you. I am, with the greatest respect Your Excellency’s most obt hum: Servt
Joseph Nourse1st Clerk Board of War
